      Case 1:18-cr-00041-DLC Document 493 Filed 03/23/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :               18 Cr. 41 (DLC)
                                      :
 JASON CHRISTIAN,                     :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     Jason Christian has moved for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).       On May 8, 2019,

Christian pleaded guilty to conspiracy to distribute crack

cocaine, in violation of Title 21, United States Code, Sections

846 and 841(b)(1)(c).    On October 11, 2019, this Court sentenced

Christian to a below-Guidelines sentence of 80 months’

imprisonment.    He is currently incarcerated at Federal

Correctional Institution-Beckley.      He is forty years old and the

Bureau of Prisons (“BOP”) projects that he will be released on

March 2, 2024.

     Christian made an administrative request of his warden for

compassionate release on September 7, 2020, and the request was

denied.   He then sent a letter to this Court requesting the

appointment of counsel to assist him in filing a motion for

compassionate release.     The Court received the letter on

September 17, 2020 and appointed counsel for Christian.          After a
      Case 1:18-cr-00041-DLC Document 493 Filed 03/23/21 Page 2 of 3



delay stemming from efforts by Christian’s counsel to access

Christian’s medical records, a motion for compassionate release

was filed on March 5, 2021.     The Government filed its opposition

to Christian’s motion on March 15, 2021.

    Since Christian has exhausted his administrative remedies,

his motion is ripe for review.      As such, the Court may reduce

his sentence if it finds that “extraordinary and compelling

reasons” warrant a reduction, 18 U.S.C. § 3582(c)(1)(A)(i).

District courts are tasked with “independently . . .

determin[ing] what reasons, for purposes of compassionate

release, are extraordinary and compelling.”        United States v.

Brooker, 976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).

If the Court finds that “extraordinary and compelling reasons”

are present, the Court must also consider the sentencing factors

set forth at 18 U.S.C. § 3553(a) before reducing Christian’s

sentence.

    Christian’s petition is denied, as he has not demonstrated

that the § 3553(a) factors warrant early release.         The

Government does not dispute that Christian’s medical history

constitutes “extraordinary and compelling” circumstances.

Christian suffers from multiple chronic medical conditions that

increase the risk of severe illness from COVID-19.          But

Christian has already contracted and recovered from COVID-19,



                                    2
         Case 1:18-cr-00041-DLC Document 493 Filed 03/23/21 Page 3 of 3



and the BOP is currently offering vaccination against COVID-19

to inmates at Christian’s institution.          See COVID-19 Vaccine

Implementation, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/index.jsp (last visited March

16, 2021).

    As significantly, the § 3553(a) factors weigh against a

reduction of sentence.        Christian committed a grave crime: he

personally distributed crack cocaine and heroin and carried a

firearm as part of his role in the MacBallas, a violent Bronx

street gang.      Christian also has a lengthy history of similar

criminal conduct.       Despite the severity of his offense of

conviction and his criminal history, the Court sentenced him to

a below-Guidelines sentence of 80 months.           No further reduction

is warranted.      Accordingly, it is hereby

    ORDERED that the March 5 petition for compassionate release

pursuant to § 3582(c)(1)(A) is denied.

    SO ORDERED:

Dated:       New York, New York
             March 23, 2021


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       3
